Exhibit 10.16

February 24, 2005

Via Overnight Mail

Frank Lavelle
4 Iddings Lane
Newtown Square, PA 19073

Dear Frank:

On behalf of MedQuist Inc. (the “Company”), this letter describes the terms of
your new employment as the Company’s President, which must commence on a date
mutually agreed to in writing by you and the Company (the “Employment
Commencement Date”).  For purposes of this Agreement, you are referred to as the
“Employee.”  Other capitalized terms used in this Agreement have the meanings
defined in Section 7, below.


1.             TERM.  THE COMPANY SHALL EMPLOY EMPLOYEE HEREUNDER FOR A
THREE-YEAR (3) YEAR TERM COMMENCING ON THE EMPLOYMENT COMMENCEMENT DATE HEREOF
(THE “TERM”), WHICH TERM WILL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL ONE (1)
YEAR PERIODS BEGINNING ON THE THIRD ANNIVERSARY OF THE EMPLOYMENT COMMENCEMENT
DATE AND UPON EACH SUBSEQUENT ANNIVERSARY THEREOF UNLESS:  (A) EITHER PARTY
PROVIDES THE OTHER PARTY WITH AT LEAST NINETY (90) DAYS’ PRIOR WRITTEN NOTICE OF
ITS INTENTION NOT TO RENEW THIS AGREEMENT; (B) EMPLOYEE RESIGNS PRIOR TO THE
EXPIRATION OF THE TERM UPON AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE; (C)
COMPANY TERMINATES EMPLOYEE’S EMPLOYMENT WITHOUT CAUSE UPON AT LEAST THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE; OR (D) THE EMPLOYEE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY FOR CAUSE.


2.             RESPONSIBILITIES/REPORTING.  EMPLOYEE SHALL DEVOTE HIS FULL TIME
AND ATTENTION TO THE DUTIES AND RESPONSIBILITIES OF THE COMPANY’S PRESIDENT AND
SHALL REPORT TO THE INTERIM CHIEF EXECUTIVE OFFICER.  SUBJECT TO THE APPROVAL OF
THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”), EMPLOYEE SHALL BECOME THE
COMPANY’S CHIEF EXECUTIVE OFFICER.  IF AND WHEN THE BOARD ACTS TO APPOINT
EMPLOYEE AS CHIEF EXECUTIVE OFFICER, EMPLOYEE SHALL, THEREAFTER, REPORT TO THE
BOARD.  IN THE EVENT OF SUCH APPOINTMENT AS CHIEF EXECUTIVE OFFICER, EMPLOYEE
SHALL CONTINUE TO BE SUBJECT TO THE TERMS OF THIS AGREEMENT.  NOTWITHSTANDING
THE PRECEDING PROVISIONS OF THIS SUBSECTION, EMPLOYEE SHALL NOT BE PROHIBITED
FROM SERVING ON CORPORATE, INDUSTRY, CIVIC, OR CHARITABLE BOARDS OR COMMITTEES,
SO LONG AS SUCH ACTIVITIES DO NOT INTERFERE WITH THE PERFORMANCE OF EMPLOYEE’S
RESPONSIBILITIES AS AN EMPLOYEE OF THE COMPANY IN ACCORDANCE WITH THIS AGREEMENT
OR VIOLATE SECTION 4 OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IF EMPLOYEE
WISHES TO JOIN ANY SUCH BOARDS OR COMMITTEES AFTER THE EMPLOYMENT COMMENCEMENT
DATE, EMPLOYEE SHALL PROVIDE THE BOARD WITH ADVANCE WRITTEN NOTICE AND BOARD
APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD, SHALL BE REQUIRED PRIOR TO
EMPLOYEE JOINING ANY SUCH BOARD OR COMMITTEE.


--------------------------------------------------------------------------------





 


3.             CONSIDERATION.

A.             COMPENSATION.  AS CONSIDERATION FOR ALL SERVICES RENDERED BY
EMPLOYEE TO THE COMPANY AND FOR THE COVENANTS CONTAINED HEREIN, EMPLOYEE WILL BE
ENTITLED TO:

(1)           BASE SALARY AT A MINIMUM ANNUAL RATE OF $500,000, SUBJECT TO
REVIEW AND ADJUSTMENT ANNUALLY DURING THE TERM;

(2)           SIGNING BONUS OF $46,000 PAYABLE WITHIN THIRTY (30) DAYS OF THE
EMPLOYMENT COMMENCEMENT DATE;

(3)           PARTICIPATE IN MEDQUIST’S MANAGEMENT BONUS PLAN.  EMPLOYEE’S
ANNUAL TARGET BONUS IN THIS PLAN WILL BE 50% OF EMPLOYEE’S ANNUAL BASE SALARY. 
THE ANNUAL TARGET BONUS IS THE AMOUNT THAT THE EMPLOYEE SHALL BE ELIGIBLE TO
RECEIVE IF THE COMPANY AND EMPLOYEE ATTAIN THE PRE-ESTABLISHED BONUS PLAN TARGET
OBJECTIVES.  EACH YEAR, 75% OF THE ANNUAL TARGET BONUS WILL BE BASED UPON
ACHIEVEMENT OF FINANCIAL OBJECTIVES PROPOSED BY COMPANY MANAGEMENT AND APPROVED
BY THE BOARD (HEREINAFTER “ANNUAL FINANCIAL OBJECTIVES”); AND (B) 25% OF THE
ANNUAL TARGET BONUS WILL BE BASED UPON ACHIEVEMENT OF SPECIFIC STRATEGIC AND
TACTICAL INITIATIVES PROPOSED BY COMPANY MANAGEMENT AND APPROVED BY THE BOARD
(HEREINAFTER “ANNUAL STRATEGIC INITIATIVES”).  THE ACTUAL ANNUAL BONUS AWARD MAY
BE HIGHER OR LOWER THAN THE ANNUAL TARGET BONUS AMOUNT BASED UPON ACHIEVEMENT OF
THE OBJECTIVES BY EMPLOYEE AND THE COMPANY.  MANAGEMENT BONUS PLAN TARGET
OBJECTIVES SHALL BE DEVELOPED ON OR BEFORE FEBRUARY 28TH OF EACH YEAR OF THE
MANAGEMENT BONUS PLAN.  FOR 2005, PAYMENT OF THE ANNUAL TARGET BONUS IN THE
AMOUNT OF $250,000 IS GUARANTEED;

(4)           RECEIVE AN ANNUAL DISCRETIONARY BONUS OF UP TO 50% OF BASE SALARY
WHICH SHALL BE PAYABLE AT THE DISCRETION OF THE COMPENSATION COMMITTEE OF THE
BOARD;

(5)           PARTICIPATE IN THE SAME EMPLOYEE BENEFIT PLANS AVAILABLE GENERALLY
TO OTHER FULL-TIME EMPLOYEES OF THE COMPANY, SUBJECT TO THE TERMS OF THOSE PLANS
(AS THE SAME MAY BE MODIFIED, AMENDED OR TERMINATED FROM TIME TO TIME) (BENEFITS
INFORMATION PACKAGE ENCLOSED);

(6)           VACATION IN ACCORDANCE WITH THE COMPANY’S POLICIES; PROVIDED THAT
EMPLOYEE SHALL BE ENTITLED TO A MINIMUM OF FOUR (4) WEEKS OF VACATION ANNUALLY;

(7)           A CAR ALLOWANCE OF $1,500 PER MONTH;

(8)           REIMBURSEMENT OF BUSINESS EXPENSES IN ACCORDANCE WITH COMPANY
POLICY;

(9)           REIMBURSEMENT OF UP TO $7,500 IN LEGAL FEES ASSOCIATED WITH THE
REVIEW AND NEGOTIATION OF THIS AGREEMENT; AND

(10)         IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
CAUSE, EMPLOYEE TERMINATES FOR GOOD REASON OR DUE TO DISABILITY, OR THE COMPANY
DOES NOT RENEW THE TERM IN ACCORDANCE WITH SECTION 1, THE SEVERANCE PAY AND
BENEFITS DESCRIBED BELOW IN SECTION 5.

2


--------------------------------------------------------------------------------




 

B.             LONG TERM INCENTIVES.

(1)           ANNUAL OPTION GRANT.  EMPLOYEE SHALL BE ELIGIBLE FOR ANNUAL GRANTS
OF NON-QUALIFIED STOCK OPTIONS (“ANNUAL OPTION GRANT”) TO PURCHASE COMPANY
COMMON STOCK, NO PAR VALUE (“COMMON STOCK”) PURSUANT TO THE COMPANY’S STOCK
OPTION PLAN ADOPTED MAY 29, 2002 OR ANY SUCCESSOR OPTION PLAN ADOPTED BY THE
COMPANY AND APPROVED BY SHAREHOLDERS (THE “OPTION PLAN”).  THE ANNUAL OPTION
GRANT SHALL HAVE A TARGET VALUE, BASED ON AN ACCEPTED OPTION PRICING METHODOLOGY
CHOSEN BY THE COMPANY, OF 100% OF EMPLOYEE’S BASE SALARY FOR THE YEAR IN WHICH
SUCH ANNUAL OPTION GRANT IS MADE, SUBJECT TO THE FOLLOWING:

(A)          EMPLOYEE SHALL BE ELIGIBLE FOR 75% OF THE ANNUAL OPTION GRANT UPON
ACHIEVEMENT OF THE ANNUAL FINANCIAL OBJECTIVES AND AN ADDITIONAL 25% OF THE
ANNUAL OPTION GRANT UPON ACHIEVEMENT OF ANNUAL STRATEGIC INITIATIVES.  THE
ANNUAL OPTION GRANT SHALL BE MADE IN ACCORDANCE WITH THE TERMS OF THE OPTION
PLAN WITHIN THIRTY (30) DAYS AFTER THE COMPANY HAS DETERMINED THAT THE
OBJECTIVES AND INITIATIVES HAVE BEEN MET; PROVIDED THAT, WITH RESPECT TO ANY
YEAR, THE COMPANY SHALL MAKE SUCH DETERMINATION NOT LATER THAN THE END OF THE
FIRST CALENDAR QUARTER FOLLOWING SUCH YEAR.

(B)           FIFTY PERCENT (50%) OF THE OPTIONS SUBJECT TO THE ANNUAL OPTION
GRANT SHALL HAVE AN EXERCISE PRICE EQUAL TO FAIR MARKET VALUE OF THE COMMON
STOCK ON THE DATE OF GRANT; 25% OF SUCH OPTIONS SHALL HAVE AN EXERCISE PRICE
EQUAL TO 125% OF FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE OF GRANT; AND
25% OF SUCH OPTIONS SHALL HAVE AN EXERCISE PRICE OF 150% OF FAIR MARKET VALUE OF
THE COMMON STOCK ON THE DATE OF GRANT.

(C)           IF THE EMPLOYEE IS NOT ELIGIBLE FOR THE ENTIRE TARGET GRANT WITH
RESPECT TO ANY YEAR, THE PRECEDING EXERCISE PRICES SHALL BE APPLIED
PROPORTIONALLY TO THAT PORTION OF THE ANNUAL OPTION GRANT THAT IS MADE.

(D)          EACH ANNUAL OPTION GRANT SHALL VEST IN EQUAL 20% INSTALLMENTS ON
EACH OF THE FIRST FIVE (5) ANNIVERSARIES OF THE APPLICABLE GRANT DATE, SUBJECT
TO EMPLOYEE’S CONTINUED EMPLOYMENT WITH THE COMPANY.

(E)           EACH ANNUAL OPTION GRANT SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF THE OPTION PLAN AND THE STOCK OPTION AGREEMENT THAT WILL BE ISSUED
IF AND WHEN THE GRANT BECOMES EFFECTIVE.

(2)           RESTRICTED STOCK IN LIEU OF ANNUAL OPTION GRANT.  IN LIEU OF ONE
OR MORE OF THE ANNUAL OPTION GRANTS PROVIDED FOR IN THE PRECEDING SUBSECTION
(1), THE BOARD MAY ISSUE SHARES OF COMMON STOCK THAT ARE SUBJECT TO RESTRICTIONS
AND A RISK OF FORFEITURE (“RESTRICTED STOCK GRANT”); PROVIDED THAT ANY SUCH
GRANT SHALL BE PURSUANT TO A PLAN APPROVED BY THE COMPANY’S SHAREHOLDERS (A
“RESTRICTED STOCK PLAN”).  IF THE BOARD DETERMINES TO GRANT A RESTRICTED STOCK
GRANT, THE VALUE OF ANY SUCH GRANT SHALL EQUAL THE VALUE OF THE ANNUAL OPTION
GRANT, WHICH SHALL BASED ON AN ACCEPTED OPTION PRICING METHODOLOGY CHOSEN BY THE
COMPANY, TO WHICH EMPLOYEE IS OTHERWISE ENTITLED.  ANY RESTRICTED STOCK GRANT
SHALL BE SUBJECT TO THE VESTING SCHEDULE SPECIFIED IN SECTION 3.B.(1)D.

(3)           CASH IN LIEU OF ANNUAL OPTION GRANT OR RESTRICTED STOCK GRANT.  IF
EMPLOYEE HAS EARNED ALL OF PART OF THE ANNUAL OPTION GRANT PURSUANT TO SECTION
3.B.(1)(A),

3


--------------------------------------------------------------------------------




 

BUT THE BOARD CHOOSES NOT TO GRANT THE ANNUAL OPTION GRANT (OR RESTRICTED STOCK
GRANT IN LIEU THEREOF) IN ANY YEAR DURING THE TERM BECAUSE:  (A) THE COMPANY IS
NOT CURRENT IN ITS REPORTING OBLIGATIONS UNDER THE SECURITIES AND EXCHANGE ACT
OF 1934; (B) THE FORM S-8 REGISTRATION STATEMENT FOR THE OPTION PLAN OR A
RESTRICTED STOCK PLAN DOES NOT COMPLY WITH THE REQUIREMENT OF THE SECURITIES AND
EXCHANGE COMMISSION; AND/OR (C) THERE ARE NOT A SUFFICIENT NUMBER OF SHARES
AVAILABLE UNDER THE OPTION PLAN OR A RESTRICTED STOCK PLAN, THEN WITHIN 30 DAYS
AFTER THE LATER OF (X) THE CLOSE OF SUCH YEAR OR (Y) THE DATE ON WHICH THE BOARD
DETERMINES THE DEGREE TO WHICH THE ANNUAL STRATEGIC INITIATIVES AND ANNUAL
FINANCIAL OBJECTIVES HAVE BEEN SATISFIED, THE EMPLOYEE SHALL BE ENTITLED TO A
CASH PAYMENT OF $250,000, OR PORTION THEREOF, BASED ON THE ACHIEVEMENT OF THE
ANNUAL STRATEGIC INITIATIVES AND ANNUAL FINANCIAL OBJECTIVES TO WHICH THE ANNUAL
OPTION GRANT IS SUBJECT.

(4)           RESTRICTED STOCK SIGNING BONUS.  WITHIN A REASONABLE PERIOD OF
TIME FOLLOWING THE DATE THAT THE COMPANY AGAIN BECOMES CURRENT IN ITS REPORTING
OBLIGATIONS UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, EMPLOYEE WILL BE
GRANTED 35,000 SHARES OF RESTRICTED COMMON STOCK (THE “RESTRICTED STOCK”).  THE
RESTRICTED STOCK SHALL VEST AND THEREAFTER NOT BE SUBJECT TO FORFEITURE AS
FOLLOWS: 40% ON THE SECOND ANNIVERSARY OF EMPLOYEE’S EMPLOYMENT COMMENCEMENT
DATE; 20% ON EACH ANNIVERSARY THEREAFTER.  THE GRANT OF RESTRICTED STOCK
PURSUANT TO THIS SUBSECTION SHALL BE PURSUANT TO A RESTRICTED STOCK PLAN.  IF
THERE IS NOT A RESTRICTED STOCK PLAN, EMPLOYEE WILL BE GRANTED NON-QUALIFIED
OPTIONS TO PURCHASE 100,000 SHARES OF COMMON STOCK PURSUANT TO THE OPTION PLAN. 
SUCH STOCK OPTIONS SHALL BE SUBJECT TO THE SAME VESTING SCHEDULE TO WHICH THE
RESTRICTED STOCK WOULD HAVE BEEN SUBJECT IF GRANTED.  THE RESTRICTED STOCK SHALL
BE SUBJECT TO AN AWARD AGREEMENT WITH TERMS AND CONDITIONS NOT INCONSISTENT WITH
THE PROVISIONS SET FORTH HEREIN, AS WELL AS SUCH OTHER TERMS AND CONDITIONS TO
WHICH GRANTS OF RESTRICTED STOCK ARE CUSTOMARILY SUBJECT.  ANY GRANT OF
RESTRICTED STOCK WILL BE MADE AT FAIR MARKET VALUE ON THE DATE OF GRANT.  IF
SUCH RESTRICTED STOCK OR STOCK OPTION GRANT IS NOT MADE BY DECEMBER 31, 2005,
EMPLOYEE SHALL RECEIVE A CASH PAYMENT OF $250,000, LESS APPLICABLE WITHHOLDING,
IN JANUARY 2006.

(5)           IN THE EVENT OF A CHANGE IN CONTROL, EMPLOYEE SHALL BE FULLY
VESTED IN ANY RESTRICTED STOCK AND STOCK OPTIONS ISSUED PURSUANT TO THIS SECTION
3.


4.             COVENANTS.

A.             NON-SOLICITATION.  WHILE EMPLOYED BY THE COMPANY AND FOR THE
EIGHTEEN (18) MONTH PERIOD FOLLOWING THE CESSATION OF THAT EMPLOYMENT FOR ANY
REASON  (AND WITHOUT REGARD TO WHETHER SUCH CESSATION WAS INITIATED BY EMPLOYEE
OR THE COMPANY), EMPLOYEE WILL NOT DO ANY OF THE FOLLOWING WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY:

(1)           SOLICIT, ENTICE OR INDUCE, EITHER DIRECTLY OR INDIRECTLY, ANY
PERSON, FIRM OR CORPORATION WHO OR WHICH IS A CLIENT OR CUSTOMER OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES TO BECOME A CLIENT OR CUSTOMER OF ANY OTHER PERSON,
FIRM OR CORPORATION THAT IS IN THE SAME BUSINESS AS THE COMPANY;

(2)           INFLUENCE OR ATTEMPT TO INFLUENCE, EITHER DIRECTLY OR INDIRECTLY,
ANY CUSTOMER OF THE COMPANY OR ITS SUBSIDIARIES TO TERMINATE OR MODIFY ANY
WRITTEN OR

4


--------------------------------------------------------------------------------




 

ORAL AGREEMENT OR COURSE OF DEALING WITH THE COMPANY OR ITS SUBSIDIARIES (EXCEPT
IN EMPLOYEE’S CAPACITY AS AN EMPLOYEE OF THE COMPANY); OR

(3)           INFLUENCE OR ATTEMPT TO INFLUENCE, EITHER DIRECTLY OR INDIRECTLY,
ANY PERSON TO TERMINATE OR MODIFY ANY EMPLOYMENT, CONSULTING, AGENCY,
DISTRIBUTORSHIP, LICENSING OR OTHER SIMILAR RELATIONSHIP OR ARRANGEMENT WITH THE
COMPANY OR ITS SUBSIDIARIES (EXCEPT IN EMPLOYEE’S CAPACITY AS AN EMPLOYEE OF THE
COMPANY).

B.             NON-DISCLOSURE.  EMPLOYEE SHALL NOT USE FOR EMPLOYEE’S PERSONAL
BENEFIT, OR DISCLOSE, COMMUNICATE OR DIVULGE TO, OR USE FOR THE DIRECT OR
INDIRECT BENEFIT OF ANY PERSON, FIRM, ASSOCIATION OR COMPANY OTHER THAN COMPANY,
ANY “CONFIDENTIAL INFORMATION,” WHICH TERM SHALL MEAN ANY INFORMATION REGARDING
THE BUSINESS METHODS, BUSINESS POLICIES, POLICIES, PROCEDURES, TECHNIQUES,
RESEARCH OR DEVELOPMENT PROJECTS OR RESULTS, HISTORICAL OR PROJECTED FINANCIAL
INFORMATION, BUDGETS, TRADE SECRETS, OR OTHER KNOWLEDGE OR PROCESSES OF, OR
DEVELOPED BY, COMPANY OR ANY OTHER CONFIDENTIAL INFORMATION RELATING TO OR
DEALING WITH THE BUSINESS OPERATIONS OF COMPANY, MADE KNOWN TO EMPLOYEE OR
LEARNED OR ACQUIRED BY EMPLOYEE WHILE IN THE EMPLOY OF COMPANY, BUT CONFIDENTIAL
INFORMATION SHALL NOT INCLUDE INFORMATION OTHERWISE LAWFULLY KNOWN GENERALLY BY
OR READILY ACCESSIBLE TO THE GENERAL PUBLIC.  THE FOREGOING PROVISIONS OF THIS
SUBSECTION SHALL APPLY DURING AND AFTER THE PERIOD WHEN THE EMPLOYEE IS AN
EMPLOYEE OF THE COMPANY AND SHALL BE IN ADDITION TO (AND NOT A LIMITATION OF)
ANY LEGALLY APPLICABLE PROTECTIONS OF COMPANY INTEREST IN CONFIDENTIAL
INFORMATION, TRADE SECRETS, AND THE LIKE.  AT THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH COMPANY, EMPLOYEE SHALL RETURN TO THE COMPANY ALL COPIES OF
CONFIDENTIAL INFORMATION IN ANY MEDIUM, INCLUDING COMPUTER TAPES AND OTHER FORMS
OF DATA STORAGE.

C.             NON-COMPETITION.  WHILE EMPLOYED BY THE COMPANY AND FOR THE
EIGHTEEN (18) MONTH PERIOD FOLLOWING THE CESSATION OF THAT EMPLOYMENT FOR ANY
REASON (AND WITHOUT REGARD TO WHETHER SUCH CESSATION WAS INITIATED BY EMPLOYEE
OR THE COMPANY), EMPLOYEE SHALL NOT DIRECTLY OR INDIRECTLY ENGAGE IN (AS A
PRINCIPAL, SHAREHOLDER, PARTNER, DIRECTOR, OFFICER, AGENT, EMPLOYEE, CONSULTANT
OR OTHERWISE) OR BE FINANCIALLY INTERESTED IN ANY BUSINESS WHICH IS INVOLVED IN
BUSINESS ACTIVITIES WHICH ARE THE SAME AS OR IN DIRECT COMPETITION WITH BUSINESS
ACTIVITIES CARRIED ON BY THE COMPANY, OR BEING DEFINITIVELY PLANNED BY THE
COMPANY AT THE TIME OF TERMINATION OF EMPLOYEE’S EMPLOYMENT.  NOTHING CONTAINED
IN THIS SUBSECTION SHALL PREVENT EMPLOYEE FROM HOLDING FOR INVESTMENT UP TO
THREE PERCENT (3%) OF ANY CLASS OF EQUITY SECURITIES OF A COMPANY WHOSE
SECURITIES ARE PUBLICLY TRADED ON A NATIONAL SECURITIES EXCHANGE OR IN A
NATIONAL MARKET SYSTEM.

D.             INTELLECTUAL PROPERTY & COMPANY CREATIONS.

(1)           OWNERSHIP.  ALL RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL
IDEAS, INVENTIONS, DESIGNS, TECHNOLOGIES, FORMULAS, METHODS, PROCESSES,
DEVELOPMENT TECHNIQUES, DISCOVERIES, COMPUTER PROGRAMS OR INSTRUCTIONS (WHETHER
IN SOURCE CODE, OBJECT CODE, OR ANY OTHER FORM), COMPUTER HARDWARE, ALGORITHMS,
PLANS, CUSTOMER LISTS, MEMORANDA, TESTS, RESEARCH, DESIGNS, SPECIFICATIONS,
MODELS, DATA, DIAGRAMS, FLOW CHARTS, TECHNIQUES (WHETHER REDUCED TO WRITTEN FORM
OR OTHERWISE), PATENTS, PATENT APPLICATIONS, FORMATS, TEST RESULTS, MARKETING
AND BUSINESS IDEAS, TRADEMARKS, TRADE SECRETS, SERVICE MARKS, TRADE DRESS,
LOGOS, TRADE NAMES, FICTITIOUS NAMES, BRAND NAMES, CORPORATE NAMES, ORIGINAL
WORKS OF AUTHORSHIP, COPYRIGHTS, COPYRIGHTABLE

5


--------------------------------------------------------------------------------




 

WORKS, MASK WORKS, COMPUTER SOFTWARE, ALL OTHER SIMILAR INTANGIBLE PERSONAL
PROPERTY, AND ALL IMPROVEMENTS, DERIVATIVE WORKS, KNOW-HOW, DATA, RIGHTS AND
CLAIMS RELATED TO THE FOREGOING THAT HAVE BEEN OR ARE CONCEIVED, DEVELOPED OR
CREATED IN WHOLE OR IN PART BY THE EMPLOYEE (A) AT ANY TIME AND AT ANY PLACE
THAT RELATES DIRECTLY OR INDIRECTLY TO THE BUSINESS OF THE COMPANY, AS THEN
OPERATED, OPERATED IN THE PAST OR UNDER CONSIDERATION OR DEVELOPMENT OR (B) AS A
RESULT OF TASKS ASSIGNED TO EMPLOYEE BY THE COMPANY (COLLECTIVELY, “COMPANY
CREATIONS”), SHALL BE AND BECOME AND REMAIN THE SOLE AND EXCLUSIVE PROPERTY OF
THE COMPANY AND SHALL BE CONSIDERED “WORKS MADE FOR HIRE” AS THAT TERM IS
DEFINED PURSUANT TO APPLICABLE STATUTES AND LAW.

(2)           ASSIGNMENT.  TO THE EXTENT THAT ANY OF THE COMPANY CREATIONS MAY
NOT BY LAW BE CONSIDERED A WORK MADE FOR HIRE, OR TO THE EXTENT THAT,
NOTWITHSTANDING THE FOREGOING, EMPLOYEE RETAINS ANY INTEREST IN OR TO THE
COMPANY CREATIONS, EMPLOYEE HEREBY IRREVOCABLY ASSIGNS AND TRANSFERS TO THE
COMPANY ANY AND ALL RIGHT, TITLE, OR INTEREST THAT EMPLOYEE HAS OR MAY HAVE,
EITHER NOW OR IN THE FUTURE, IN AND TO THE COMPANY CREATIONS, AND ANY
DERIVATIVES THEREOF, WITHOUT THE NECESSITY OF FURTHER CONSIDERATION.  EMPLOYEE
SHALL PROMPTLY AND FULLY DISCLOSE ALL COMPANY CREATIONS TO THE COMPANY AND SHALL
HAVE NO CLAIM FOR ADDITIONAL COMPENSATION FOR COMPANY CREATIONS.  THE COMPANY
SHALL BE ENTITLED TO OBTAIN AND HOLD IN ITS OWN NAME ALL COPYRIGHTS, PATENTS,
TRADE SECRETS, TRADEMARKS, AND SERVICE MARKS WITH RESPECT TO SUCH COMPANY
CREATIONS.

(3)           DISCLOSURE & COOPERATION.  EMPLOYEE SHALL KEEP AND MAINTAIN
ADEQUATE AND CURRENT WRITTEN RECORDS OF ALL COMPANY CREATIONS AND THEIR
DEVELOPMENT BY EMPLOYEE (SOLELY OR JOINTLY WITH OTHERS), WHICH RECORDS SHALL BE
AVAILABLE AT ALL TIMES TO AND REMAIN THE SOLE PROPERTY OF THE COMPANY.  EMPLOYEE
SHALL COMMUNICATE PROMPTLY AND DISCLOSE TO THE COMPANY, IN SUCH FORM AS THE
COMPANY MAY REASONABLY REQUEST, ALL INFORMATION, DETAILS AND DATA PERTAINING TO
ANY COMPANY CREATIONS.  EMPLOYEE FURTHER AGREES TO EXECUTE AND DELIVER TO THE
COMPANY OR ITS DESIGNEE(S) ANY AND ALL FORMAL TRANSFERS AND ASSIGNMENTS AND
OTHER DOCUMENTS AND TO PROVIDE ANY FURTHER COOPERATION OR ASSISTANCE REASONABLY
REQUIRED BY THE COMPANY TO PERFECT, MAINTAIN OR OTHERWISE PROTECT ITS RIGHTS IN
THE COMPANY CREATIONS.  EMPLOYEE HEREBY DESIGNATES AND APPOINTS THE COMPANY OR
ITS DESIGNEE AS EMPLOYEE’S AGENT AND ATTORNEY-IN-FACT TO EXECUTE ON EMPLOYEE’S
BEHALF ANY ASSIGNMENTS OR OTHER DOCUMENTS DEEMED NECESSARY BY THE COMPANY TO
PERFECT, MAINTAIN OR OTHERWISE PROTECT THE COMPANY’S RIGHTS IN ANY COMPANY
CREATIONS.

E.             ACKNOWLEDGMENTS.  EMPLOYEE ACKNOWLEDGES THAT THE COVENANTS ARE
REASONABLE AND NECESSARY TO PROTECT THE COMPANY’S LEGITIMATE BUSINESS INTERESTS,
ITS RELATIONSHIPS WITH ITS CUSTOMERS, ITS TRADE SECRETS AND OTHER CONFIDENTIAL
OR PROPRIETARY INFORMATION.  EMPLOYEE FURTHER ACKNOWLEDGES THAT THE DURATION AND
SCOPE OF THE COVENANTS ARE REASONABLE GIVEN THE NATURE OF THIS AGREEMENT AND THE
POSITION EMPLOYEE HOLDS OR WILL HOLD WITHIN THE COMPANY.  EMPLOYEE FURTHER
ACKNOWLEDGES THAT THE COVENANTS ARE INCLUDED HEREIN TO INDUCE THE COMPANY TO
ENTER INTO THIS AGREEMENT AND THAT THE COMPANY WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT OR OTHERWISE EMPLOYED OR CONTINUED TO EMPLOY THE EMPLOYEE IN THE
ABSENCE OF THE COVENANTS.  FINALLY, EMPLOYEE ALSO ACKNOWLEDGES THAT ANY BREACH,
WILLFUL OR OTHERWISE, OF THE COVENANTS WILL CAUSE CONTINUING AND IRREPARABLE
INJURY TO THE COMPANY FOR WHICH MONETARY DAMAGES, ALONE, WILL NOT BE AN ADEQUATE
REMEDY.

6


--------------------------------------------------------------------------------




 

F.              ENFORCEMENT.

(1)           IF ANY COURT DETERMINES THAT THE COVENANTS, OR ANY PART THEREOF,
IS UNENFORCEABLE BECAUSE OF THE DURATION OR SCOPE OF SUCH PROVISION, THAT COURT
WILL HAVE THE POWER TO MODIFY SUCH PROVISION AND, IN ITS MODIFIED FORM, SUCH
PROVISION WILL THEN BE ENFORCEABLE.

(A)          THE PARTIES ACKNOWLEDGE THAT SIGNIFICANT DAMAGES WILL BE CAUSED BY
A BREACH OF ANY OF THE COVENANTS, BUT THAT SUCH DAMAGES WILL BE DIFFICULT TO
QUANTIFY.  THEREFORE, THE PARTIES AGREE THAT THE COMPANY SHALL HAVE THE RIGHT TO
ENFORCE SECTION 4 BY INJUNCTION, SPECIFIC PERFORMANCE OR OTHER EQUITABLE RELIEF,
WITHOUT PREJUDICE TO ANY OTHER RIGHTS AND REMEDIES THAT THE COMPANY MAY HAVE FOR
A BREACH, OR THREATENED BREACH, OF THE COVENANTS.

(2)           IN ADDITION TO THE REMEDIES SPECIFIED IN SECTION 4.F.(1)A AND ANY
OTHER RELIEF AWARDED BY ANY COURT, IF EMPLOYEE BREACHES ANY OF THE COVENANTS:

(A)          EMPLOYEE WILL BE REQUIRED TO ACCOUNT FOR AND PAY OVER TO THE
COMPANY ALL COMPENSATION, PROFITS, MONIES, ACCRUALS, INCREMENTS OR OTHER
BENEFITS DERIVED OR RECEIVED BY EMPLOYEE AS A RESULT OF ANY SUCH BREACH; AND

(B)           THE COMPANY WILL BE ENTITLED TO INJUNCTIVE OR OTHER EQUITABLE
RELIEF TO PREVENT FURTHER BREACHES OF THE COVENANTS BY EMPLOYEE.

(3)           IF EMPLOYEE BREACHES SECTION 4, THEN THE DURATION OF THE
RESTRICTION THEREIN CONTAINED WILL BE EXTENDED FOR A PERIOD EQUAL TO THE PERIOD
THAT EMPLOYEE WAS IN BREACH OF SUCH RESTRICTION.


5.             TERMINATION.

A.             EXCEPT AS SPECIFIED IN SECTIONS 5.B. AND 5.C., UPON TERMINATION
OF EMPLOYMENT, INCLUDING TERMINATION DUE TO EMPLOYEE’S DEATH, EMPLOYEE WILL BE
ENTITLED TO THE PAYMENT OF ACCRUED AND UNPAID SALARY THROUGH THE DATE OF SUCH
TERMINATION.  ALL SALARY, COMMISSIONS AND BENEFITS WILL CEASE AT THE TIME OF
SUCH TERMINATION, SUBJECT TO THE TERMS OF ANY BENEFIT PLANS THEN IN FORCE OR
ENFORCEABLE UNDER APPLICABLE LAW AND APPLICABLE TO EMPLOYEE, AND THE COMPANY
WILL HAVE NO FURTHER LIABILITY OR OBLIGATION HEREUNDER BY REASON OF SUCH
TERMINATION.

B.             IF EMPLOYEE’S EMPLOYMENT DOES NOT AUTOMATICALLY RENEW, IS
TERMINATED BY THE COMPANY WITHOUT CAUSE, IF EMPLOYEE TERMINATES FOR GOOD REASON
IN ACCORDANCE WITH SECTIONS 7.F. OR IF EMPLOYEE TERMINATES DUE TO DISABILITY,
EMPLOYEE WILL BE ENTITLED TO THE FOLLOWING:

(1)           MONTHLY PAYMENTS FOR A PERIOD OF 18 MONTHS FOLLOWING THE
TERMINATION DATE IN AN AMOUNT EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING (X) THE
SUM OF (A) 1.5 TIMES THE BASE SALARY PAID IN THE 12-MONTH PERIOD PRECEDING THE
TERMINATION DATE AND (B) THE TOTAL CASH BONUS PAID PURSUANT TO SECTIONS 3.A.(3)
AND (4) IN THE 12-MONTH PERIOD PRECEDING THE TERMINATION DATE BY (Y) 18;
PROVIDED IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE
PRIOR TO THE FIRST ANNIVERSARY OF THE EMPLOYMENT COMMENCEMENT DATE, SUCH AMOUNT
SHALL NOT BE LESS THAN $1,000,000 PAYABLE OVER THE 18-MONTH PERIOD.

7


--------------------------------------------------------------------------------




 

(2)           REIMBURSEMENT FOR COSTS INCURRED IN OBTAINING OUTPLACEMENT
SERVICES, AT A COST NOT TO EXCEED $100,000, SUBJECT TO PROVISION OF
DOCUMENTATION REASONABLY SATISFACTORY TO THE COMPANY.

(3)           MEDICAL COVERAGE FOLLOWING THE DATE OF TERMINATION UNTIL THE
EARLIER TO OCCUR OF THE EXPIRATION OF 18 MONTHS OR THE DATE ON WHICH EMPLOYEE IS
ELIGIBLE FOR COVERAGE UNDER A PLAN MAINTAINED BY A NEW EMPLOYER OR A PLAN
MAINTAINED BY HIS SPOUSE’S EMPLOYER, AT THE LEVEL IN EFFECT AT THE DATE OF HIS
TERMINATION (OR GENERALLY COMPARABLE COVERAGE) FOR HIMSELF AND, WHERE
APPLICABLE, HIS SPOUSE AND DEPENDENTS, AS THE SAME MAY BE CHANGED BY THE COMPANY
FROM TIME TO TIME FOR EMPLOYEES GENERALLY, AS IF THE EMPLOYEE HAD CONTINUED IN
EMPLOYMENT DURING SUCH PERIOD; PROVIDED, IN ANY CASE, THAT THE COBRA HEALTH CARE
CONTINUATION COVERAGE PERIOD UNDER SECTION 4980B OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, SHALL RUN CONCURRENTLY WITH THE FOREGOING PERIOD.

(4)           IMMEDIATE VESTING IN ANY RESTRICTED STOCK AND STOCK OPTIONS ISSUED
PURSUANT TO SECTION 3.

C.             IN THE CASE OF TERMINATION DUE TO EMPLOYEE’S DISABILITY, ANY
SEVERANCE BENEFITS PAYABLE PURSUANT TO THIS SECTION 5 WILL BE OFFSET BY ANY
LONG-TERM DISABILITY BENEFITS TO WHICH EMPLOYEE IS ENTITLED UNDER THE COMPANY’S
LONG-TERM DISABILITY PLAN.

D.             NOTWITHSTANDING THE PRECEDING PROVISIONS OF THIS SECTION 5, NO
AMOUNT WILL BE PAID OR BENEFIT PROVIDED UNDER THIS SECTION 5 UNLESS AND UNTIL
(X) EMPLOYEE EXECUTES AND DELIVERS A GENERAL RELEASE OF CLAIMS AGAINST THE
COMPANY AND ITS SUBSIDIARIES IN A FORM PRESCRIBED BY THE COMPANY, AND (Y) SUCH
RELEASE BECOMES IRREVOCABLE.  ANY SEVERANCE PAY OR BENEFITS PROVIDED UNDER THIS
SECTION 5 WILL BE IN LIEU OF, NOT IN ADDITION TO, ANY OTHER SEVERANCE
ARRANGEMENT MAINTAINED BY THE COMPANY.


6.             MISCELLANEOUS.

A.             ARBITRATION.  EXCEPT A CONTROVERSY OR CLAIM ARISING OUT OR
RELATING TO SECTION 4 OF THIS AGREEMENT, ANY CONTROVERSY OR CLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE BREACH OF ANY COVENANT OR AGREEMENT
CONTAINED HEREIN, SHALL BE COMMENCED BY FILING A NOTICE (THE “NOTICE”) FOR
ARBITRATION WITH THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), WITH A COPY TO
THE OTHER PARTY HERETO.  SUCH CONTROVERSY OR CLAIM SHALL BE DECIDED BY
ARBITRATION IN PHILADELPHIA, PENNSYLVANIA, IN ACCORDANCE WITH THE EMPLOYMENT
ARBITRATION RULES OF THE AAA THEN OBTAINING.  THE DECISION AND THE AWARD OF
DAMAGES RENDERED BY THE ARBITRATOR SHALL BE FINAL AND BINDING AND JUDGMENT MAY
BE ENTERED UPON IT IN ANY COURT HAVING JURISDICTION THEREOF.

B.             OTHER AGREEMENTS.  EMPLOYEE REPRESENTS AND WARRANTS TO THE
COMPANY THAT THERE ARE NO RESTRICTIONS, AGREEMENTS OR UNDERSTANDINGS WHATSOEVER
TO WHICH HE IS A PARTY THAT WOULD PREVENT OR MAKE UNLAWFUL HIS EXECUTION OF THIS
AGREEMENT, THAT WOULD BE INCONSISTENT OR IN CONFLICT WITH THIS AGREEMENT OR
EMPLOYEE’S OBLIGATIONS HEREUNDER, OR THAT WOULD OTHERWISE PREVENT, LIMIT OR
IMPAIR THE PERFORMANCE BY EMPLOYEE OF HIS DUTIES TO THE COMPANY.

C.             ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF, AND

8


--------------------------------------------------------------------------------




 

MERGES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS DISCUSSIONS, AGREEMENTS AND
UNDERSTANDINGS OF EVERY NATURE RELATING TO THE EMPLOYMENT OF EMPLOYEE BY THE
COMPANY.  THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT
IN WRITING SIGNED BY EACH OF THE PARTIES HERETO.

D.             WAIVER.  ANY WAIVER OF ANY TERM OR CONDITION HEREOF WILL NOT
OPERATE AS A WAIVER OF ANY OTHER TERM OR CONDITION OF THIS AGREEMENT.  ANY
FAILURE TO ENFORCE ANY PROVISION HEREOF WILL NOT OPERATE AS A WAIVER OF SUCH
PROVISION OR OF ANY OTHER PROVISION OF THIS AGREEMENT.

E.             INDEMNIFICATION.  EMPLOYEE SHALL BE INDEMNIFIED FOR ACTS
PERFORMED IN GOOD FAITH AS AN OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY IN
THE MANNER PROVIDED IN THE COMPANY’S CHARTER AND BY-LAWS, AND SHALL BE COVERED
BY DIRECTOR AND OFFICER LIABILITY INSURANCE COVERAGE FOR SUCH ACTS TO THE SAME
EXTENT THAT ANY SUCH COVERAGE IS PROVIDED TO THE COMPANY’S EXECUTIVE OFFICERS.

F.              GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD
TO THE APPLICATION OF THE PRINCIPLES OF CONFLICTS OF LAWS.

G.             SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR THE EFFECTIVENESS OR VALIDITY OF ANY PROVISION IN ANY
OTHER JURISDICTION, AND THIS AGREEMENT WILL BE REFORMED, CONSTRUED AND ENFORCED
IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD
NEVER BEEN HEREIN CONTAINED.

H.             WAGE CLAIMS.  THE PARTIES INTEND THAT ALL OBLIGATIONS TO PAY
COMPENSATION TO EMPLOYEE BE OBLIGATIONS SOLELY OF THE COMPANY.  THEREFORE,
INTENDING TO BE BOUND BY THIS PROVISION, EMPLOYEE HEREBY WAIVES ANY RIGHT TO
CLAIM PAYMENT OF AMOUNTS OWED TO HIM, NOW OR IN THE FUTURE, FROM DIRECTORS OR
OFFICERS OF THE COMPANY IN THE EVENT OF THE COMPANY’S INSOLVENCY.

I.              SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS BINDING ON THE
COMPANY’S SUCCESSORS AND ASSIGNS.

J.              SECTION HEADINGS.  THE SECTION HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE ONLY; THEY FORM NO PART OF THIS AGREEMENT AND WILL NOT AFFECT
ITS INTERPRETATION.

K.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER WILL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

9


--------------------------------------------------------------------------------




 


7.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WILL HAVE THE
MEANINGS BELOW DEFINED:

A.             “BUSINESS” MEANS ELECTRONIC TRANSCRIPTION SERVICES AND OTHER
HEALTH INFORMATION MANAGEMENT SOLUTIONS SERVICES BUSINESSES IN WHICH THE COMPANY
OR ITS SUBSIDIARIES ARE ENGAGED ANYWHERE WITHIN THE UNITED STATES.

B.             “CAUSE” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING: 
(1) EMPLOYEE’S WILLFUL FAILURE OR REFUSAL TO PERFORM (OTHER THAN DUE TO ILLNESS
OR DISABILITY) HIS EMPLOYMENT DUTIES OR TO FOLLOW THE LAWFUL DIRECTIVES OF HIS
SUPERIORS OR THE BOARD, BUT ONLY AFTER WRITTEN NOTICE AND A PERIOD OF TIME TO
CORRECT OR OTHERWISE REMEDY SUCH CONDUCT OR FAILURE WITHIN A TIME PERIOD
SPECIFIED BY THE BOARD, WHICH SHALL NOT EXCEED 30 DAYS; (2) WILLFUL MISCONDUCT
OR GROSS NEGLIGENCE BY EMPLOYEE IN THE COURSE OF EMPLOYMENT; (3) CONDUCT OF
EMPLOYEE INVOLVING ANY TYPE OF FRAUD, EMBEZZLEMENT, OR THEFT IN THE COURSE OF
EMPLOYMENT; (4) A CONVICTION OF OR THE ENTRY OF A PLEA OF GUILTY OR NOLO
CONTENDERE TO A FELONY OR TO A CRIME INVOLVING MORAL TURPITUDE OR ANY OTHER
CRIME THAT OTHERWISE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON THE OPERATIONS, CONDITION OR REPUTATION OF THE COMPANY, (5) A MATERIAL
BREACH BY EMPLOYEE OF ANY AGREEMENT WITH OR FIDUCIARY DUTY OWED TO THE COMPANY;
OR (6) ALCOHOL ABUSE OR USE OF CONTROLLED DRUGS OTHER THAN IN ACCORDANCE WITH A
PHYSICIAN’S PRESCRIPTION.

C.             “CHANGE OF CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF ANY
PERSON, ENTITY, OR ANY GROUP OF PERSONS OR ENTITIES ACTING IN CONCERT, OTHER
THAN KONINKLIJKE PHILIPS ELECTRONICS N.V., ACQUIRES MORE THAN 50% OF THE
OUTSTANDING VOTING STOCK OF THE COMPANY.

D.             “COVENANTS” MEANS THE COVENANTS SET FORTH IN SECTION 5 OF THIS
AGREEMENT.

E.             “DISABILITY” MEANS THE EMPLOYEE’S ENTITLEMENT TO BENEFITS UNDER
THE COMPANY’S LONG-TERM DISABILITY PLAN.

F.              “GOOD REASON” MEANS (1) A REDUCTION IN EMPLOYEE’S ANNUAL BASE
SALARY BELOW $500,000 WITHOUT EMPLOYEE’S CONSENT, (2) REQUIRING EMPLOYEE TO BE
BASED MORE THAN TWENTY-FIVE (25) MILES FROM THE COMPANY’S CURRENT OFFICE
LOCATION AS OF THE EMPLOYMENT COMMENCEMENT DATE, UNLESS CLOSER TO THE EMPLOYEE’S
RESIDENCE, (3) THE BOARD’S FAILURE TO APPOINT EMPLOYEE TO CHIEF EXECUTIVE
OFFICER UPON THE LATER OF (X) THIRTY (30) DAYS FOLLOWING THE DEPARTURE OF THE
CURRENT INTERIM CHIEF EXECUTIVE OFFICER OR (Y) THE SECOND ANNIVERSARY OF THE
EMPLOYEE COMMENCEMENT DATE, OR (4) SUBSTANTIAL AND MATERIAL DIMINUTION OF
DUTIES; PROVIDED THAT IN EACH CASE WRITTEN NOTICE OF EMPLOYEE’S TERMINATION FOR
GOOD REASON MUST BE DELIVERED TO THE COMPANY WITHIN 30 DAYS AFTER THE OCCURRENCE
OF ANY SUCH EVENT WITH SUCH NOTICE SPECIFYING ONE OR MORE SPECIFIC REASON(S) IN
THIS SECTION 7.F IN ORDER FOR EMPLOYEE’S TERMINATION WITH GOOD REASON TO BE
EFFECTIVE HEREUNDER.

10


--------------------------------------------------------------------------------




 

To acknowledge your agreement to and acceptance of the terms and conditions of
this Agreement, please sign below in the space provided within five (5) days of
the date of this Agreement and return a singed copy to my attention.  If the
Agreement is not signed and returned within (5) days, the terms and conditions
of this Agreement will be deemed withdrawn.

Sincerely,

 

 

 

MEDQUIST INC.

 

 



By:

/s/ Howard Hoffmann

 

 

Howard Hoffmann

 

 

Chief Executive Officer

 

Accepted and Agreed:

/s/ Frank Lavelle

 

Frank Lavelle

 

11


--------------------------------------------------------------------------------